        Case 2:20-cv-01928-JDP Document 9 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEN J. HOWELL,                                   Case No. 2:20-cv-1928-JDP (PS)
12                       Plaintiff,                       ORDER DIRECTING THE CLERK TO
                                                          CLOSE THE CASE
13           v.
14    VITALE, et al.,
15                       Defendants.
16

17          Kareen Howell is a state prisoner proceeding without counsel in an action brought under

18   42 U.S.C. § 1983. This action was opened when he submitted to the court an application for

19   leave to proceed in forma pauperis and an unsigned complaint. ECF Nos. 1, 2. On October 6,

20   2020, the court informed Mr. Howell that to properly commence a civil action, he needed to file a

21   signed complaint. ECF No. 10. He was granted thirty days to file a signed complaint and warned

22   that failure to do so would result in this case being closed. To date, Mr. Howell has not filed a

23   signed complaint. Consequently, there is no case before the court. See Fed. R. Civ. P. 3.

24          Accordingly, it hereby is ORDERED that:

25          1. The clerk is directed to close the case.

26          2. Plaintiff is notified that should he wish to pursue the claims described in his unsigned

27   complaint, ECF No. 1, he must commence a new action by submitted a signed complaint and

28   either paying the court’s filing fee or submitting an application to proceed in forma pauperis.
                                                          1
        Case 2:20-cv-01928-JDP Document 9 Filed 12/04/20 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   December 4, 2020
 4                                          JEREMY D. PETERSON
                                            UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
